Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. 
Applicant’s argument is quoted below:
“Claim 1 requires that "the dominant frequency being a frequency having a peak in a frequency distribution of the vibration." However, Haneya only discloses acquiring a natural frequency of a bridge pier, which is different from acquiring a dominant frequency as amended to be defined in detail and discriminated from a natural frequency in [0038] to [0040].”

In response to the argument above, Examiner believes that Haneya does teach the dominant frequency as being a frequency having a peak value as described at paragraph [0050] of Haneya.  In addition, Haneya in view of Bohannan also teaches utilizing frequency amplitude peaks of spectral plot of a structural member in order to monitor integrity of the structural member (see rejection below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP2009229070A to Haneya, Hiroshi et al. (hereinafter “Haneya”) in view of U.S. Patent No. 4,956,999 to Bohannan et al. (hereinafter “Bohannan”).
Note: machine translated document of Haneya is attached to this office action for easier reference.

Regarding Claims 1, 11 and 12, Haneya teaches a damage detection apparatus that detects damage in a structure (see Fig. 1, abstract and paragraphs [0044], [0051] describing determination of soundness of piers 3a, 3b and further indicates a comparison step in which it compares frequency result to a target to determine if piers are deteriorated (i.e. damaged) or if the piers 3a 3b are sound) including a supported object (bridge 4, Fig. 1, see paragraph [0015]) and at least one support (see support piers 3a, 3b, Fig. 1, see paragraph [0015]) that supports the supported object (see arrangement at Fig. 1), the damage detection apparatus comprising: 
a processor (see control unit 13, Fig. 1 comprising multiple components including a CPU 31 as seen at Fig. 4, see paragraphs [0014] and [0020],see also control unit 61, Fig. 6 paragraph [0031]); and
a memory (see storage 33, Fig. 4, see paragraphs [0020] -  [0023] and/or storage unit 63, Fig. 6 paragraph [0031]) storing executable instructions that, when executed by the processor (see paragraph [0021] describing the control unit 31 including a CPU, ROM, RAM and calls a program stored in the storage unit 33 to execute instructions, see also paragraphs [0031], [0032] describing a program used for data analysis stored in the unit 63 and executed by the control unit 61), causes the processor to perform as:
an acquisition unit (see analysis device 17 comprising multiple units including a measured natural frequency value calculation unit 89, Fig. 8, see paragraph [0038]) that acquires a dominant frequency from vibration information (see paragraphs [0038] – 0040] describing calculating the natural frequency of each pier based on the collected measurement data from the sensors, thus the natural frequency serving as the dominant frequency) at a plurality of points (see sensors 7a, 7b corresponding to the vibrators 5a, 5b provided at piers 3a, 3b, Fig. 1, see paragraph [0017]).
Even though Haneya teaches the acquisition unit that acquires frequency data from plurality of points as indicated above, Haneya does not explicitly teach the plurality of points being “on the supported object”.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to obtain the data from plurality of points on the supported object, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
In addition, Bohannan, in the field of monitoring structural members subject to transient loads (see Col. 1, lines 35 - 49, Col. 2, lines 18 - 31), teaches that it is known to acquire data from a plurality of points on the supported object (see Figs. 3 – 5 illustrating sensors such as accelerometers secured on structural members being evaluated, see Col. 12, line 35 – Col. 13 line 45).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange plurality of sensors on the supported object of Bohannan into Haneya in order to benefit of sensing the maximum impact of force that is being applied to the structural member/supported object, hence improving overall accuracy and efficiency of the system.
Haneya in view of Bohannan as modified above further teaches: 
the dominant frequency being a frequency having a peak in a frequency distribution of the vibration (see paragraph [0050] of Haneya describing calculations and processing of the data by the analysis device 17 including a program for calculating and plotting the peak value as the resonance point and/or see Col. 4, lines 42 - 60 of Bohannan describing the term “structural acoustic signature” which means the variation over time of selected frequency amplitude peaks of the spectral plot of a structural member, see also Col. 5, lines 20 - 36, Col. 6, lines 23 - 61 of Bohannan, describing using the “structural acoustic signature” (i.e. peak frequency) for identifying structural integrity, thus reading on the invention as claimed);
an identification unit that identifies rigid body vibration information (see paragraphs [0040] – [0045] of Haneya describing determining soundness of the pier (support) on the basis of a natural frequency (i.e. dominant frequency) which corresponds to information on the rigid body vibration of the piers 3a, 3b, Fig. 1 of Haneya) from the acquired dominant frequency (see paragraphs [0040] – [0045] of Haneya describing comparison unit 95 that compares the natural frequency actual value calculated by the calculation unit 89 with reference natural frequency read by the reference reading unit 91, thus by the comparison unit, the various frequency is being identified including a rigid body vibration information as claimed); and 
a determination unit that determines damage in the support based on the identified rigid body vibration information (see structure soundness determination means 97 of Haneya that determines soundness/deterioration of the structure to be measured (i.e. piers 3a, 3b) as described at paragraph [0044]).  

Regarding Claim 2, Haneya as modified above teaches wherein the identification unit identifies the rigid body vibration information based on variation of phases and amplitudes at the dominant frequency at the plurality of points (see paragraph [0050] of Haneya).  

Regarding Claim 3, Haneya as modified above teaches wherein the identification unit identifies the rigid body vibration information by comparing phases and amplitudes at the dominant frequency at the plurality of points with a phase and an amplitude of the rigid body vibration that has been predetermined (see paragraphs [0043], [0045] and [0050] and steps at Fig. 9 of Haneya, describing amplification degree of the response amplitude for each pier and carrying out the steps involved in the soundness level diagnosis process comprising obtaining corresponding amplitude and phase change).  
Regarding Claim 4, Haneya in view of Bohannan as modified above teaches wherein the rigid body vibration information includes the dominant frequency, a phase at the dominant frequency, and an amplitude at the dominant frequency (see paragraphs [0043], [0045] and [0050] and steps at Fig. 9, of Haneya describing amplification degree of the response amplitude for each pier and carrying out the steps involved in the soundness level diagnosis process comprising obtaining corresponding amplitude and phase change and/or Figs. 2a – 2h and Col. 3, lines 19 – 35 of Bohannan).  

Regarding Claim 5 Haneya as modified above teaches wherein the determination unit determines the damage by comparing the identified rigid body vibration information with the rigid body vibration information acquired in a past reference period in the structure (see paragraphs [0043] – [0045] of Haneya describing the determination unit determines the soundness level/deterioration when the measured frequency value is smaller than the reference natural frequency value, thus reading on the invention as claimed).  

Regarding Claim 6, Haneya as modified above teaches wherein the determination unit determines the damage based on a degree of change in the identified rigid body vibration information relative to the rigid body vibration information acquired in the reference period in the structure (see paragraphs [0043] – [0045] of Haneya describing the determination unit determines the soundness level/deterioration when the measured frequency value is smaller than the reference natural frequency value, thus reading on the invention as claimed).  
Regarding Claim 7, Haneya in view of Bohannan as modified above teaches wherein the determination unit determines the damage based on a degree of change in the dominant frequency included in the identified rigid body vibration information relative to the dominant frequency included in the rigid body vibration information acquired in the reference period in the structure (see paragraph [0050 of Haneya and/or see Figs. 2i and 2j of Bohannan illustrating waveforms generated by a structural member in response to a transient load before and after the occurrence of defect, thus reading on the invention as claimed).  

Regarding Claim 8, Haneya in view of Bohannan as modified above teaches wherein the acquisition unit acquires the dominant frequency based on damped free vibration included in the vibration (see analysis device 17 comprising multiple units including a measured natural frequency value calculation unit 89, Fig. 8, see paragraph [0038] of Haneya without any external force that is applied, thus reading on the “damped free vibration” as claimed, see applicant’s disclosure at paragraph [0026], see also Figs. 2a – 2j of Bohannan).  

Regarding Claim 9, Haneya in view of Bohannan as modified above teaches wherein the acquisition unit acquires the dominant frequency based on a magnitude of an amplitude of each frequency component included in the damped free vibration  (see analysis device 17 comprising multiple units including a measured natural frequency value calculation unit 89, Fig. 8, see paragraph [0038] and [0040] – [0045] of Haneya without any external force that is applied, thus reading on the “damped free vibration” as claimed, see applicant’s disclosure at paragraph [0026], see also Figs. 2a – 2j of Bohannan).  

Regarding Claim 10, Haneya in view of Bohannan as modified above teaches wherein the structure includes a plurality of supports, and wherein the processor further performs as an estimation unit that estimates which of the plurality of supports has the damage by comparing pieces of information on the rigid body vibration at the plurality of points with each other (see plurality of supports i.e. piers 3a, 3b of Haneya thus the device of Haneya is capable of estimating the soundness/deterioration of the support by comparing information on the frequency at the plurality of points based on the information from the plurality of sensors that are arranged, see also plurality of sensors of Bohannan at Figs. 3 – 5, thus reading on the invention as claimed).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action comprising the following references:
Stubbs (U.S. 5,327,358) teaches apparatus and method for damage detection in structures comprising estimation of peak frequency measurements.
Caniato, Marco (EP 3112836 A2) teaches device and method for detecting the structural integrity of a sample object and can include a processor configured to analyze a resonance frequency of the sample object subjected to testing following mechanical stress and to detect the presence of not only a maximum peak in the development of the resonance frequency, but also one or more minor peaks as well, correlating at least the overall number of peaks, maximum and minor, and possibly their entity, to the structural integrity of the sample object.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861